___________

                                     No. 96-1264
                                    ___________


David Barber,                            *
                                      *
      Plaintiff-Appellant,             *
                                      * Appeal from the United States
      v.                                 * District Court for the Eastern
                                         * District of Arkansas.
Shirley S. Chater,                    *
Commissioner, Social Security         *      [UNPUBLISHED]
Administration,                       *
                                       *
      Defendant-Appellee.              *

                             __________________________

                             Submitted:   June 13, 1996

                                 Filed: August 6, 1996
                            __________________________


Before RICHARD S. ARNOLD, Chief Judge, FLOYD R. GIBSON, Circuit                Judge,
and KORNMANN, District Judge.*


PER CURIAM.


      David Barber appeals the judgment of the district court1 affirming
the   Social    Security     Administration's   denial    of   disability   insurance
benefits.      We affirm.




      *
       The HONORABLE CHARLES B. KORNMANN, United States
      District Judge for the District of Minnesota, sitting
      by designation.
      1
      The HONORABLE H. DAVID YOUNG, United States Magistrate
Judge for the Eastern District of Arkansas, to whom the case was
referred for final disposition by consent of the parties pursuant
to 28 U.S.C. § 636(c).
I. BACKGROUND


        David   Barber,   a   thirty-eight   year   old   man   with   a   ninth-grade
education and past relevant work experience as an assembly line worker,
maintenance worker, and car detailer, first applied for disability benefits
on August 30, 1988, claiming permanent disability due to neck and back
injuries suffered when a transmission fell on him.              Following the Social
Security Administration's denial of benefits and a convoluted procedural
history which we will not recount here, a second supplemental hearing was
held on November 8, 1993, at which Barber, his wife, and a vocational
expert each testified.        The administrative law judge (ALJ) denied Barber
disability benefits based on his finding that Barber was capable of
performing past relevant work as a car detailer.


        The ALJ followed the sequential five-step analysis set forth in the
regulations.     See 20 C.F.R. § 404.1520(a)-(f) (1993).          The ALJ found that
Barber had not engaged in substantial gainful activity since November 5,
1986.     He also found that Barber suffered from a mild cervical disc
degeneration and spondylosis at C4-5, borderline intellectual functioning,
a dysthymic disorder, and a series of psychological disorders affecting his
physical condition, including a mixed personality disorder NOS with
passive/aggressive and schizotypal characteristics, a panic disorder with
agoraphobia, and a somatoform pain disorder.         The ALJ found, however, that
these impairments were not severe enough to meet, or in combination, to
equal a listed impairment.         The key determination in this case is step
four, in which the ALJ determines whether the claimant's impairment
precludes him from performing past relevant work.          20 C.F.R. § 404.1520(e).
The ALJ discredited Barber's subjective complaints of pain and found that
Barber retained the residual functional capacity to perform work-related
activities that did not involve heavy manual labor or work requiring
overhead activities, or heavy repetitive pushing or




                                         2
pulling.      The ALJ also found that Barber's mental impairments would
preclude him from performing only tasks involving unusual stress, highly
complex tasks, or a high level of judgment.          As a result, the ALJ found
that Barber's impairments did not preclude him from performing past
relevant work as a car detailer.        Following the Appeals Council's denial
of his request for review, Barber sought review in the district court.           On
January 3, 1996, the magistrate granted the Commissioner's motion for
summary judgment and dismissed Barber's complaint.          Barber appeals.


II. DISCUSSION


      We review the denial of social security benefits to determine whether
the   ALJ's decision is supported by substantial evidence on the record as
a whole.    Novotny v. Chater, 72 F.3d 669, 671 (8th Cir. 1995).       Substantial
evidence is "such relevant evidence as a reasonable mind might accept as
adequate to support a conclusion."         Id. (quotations omitted).      We must
affirm the decision of the ALJ so long as substantial evidence supports his
position, regardless of whether substantial evidence supports an alterative
conclusion.    Jones v. Chater, 86 F.3d 823, 826 (8th Cir. 1996).


      Barber first argues that the ALJ improperly discounted his subjective
complaints of pain.     He points out that he has been diagnosed as suffering
from a somatoform disorder, a psychiatric malady causing the victim to have
an exaggerated perception of his physical ailments.              The ALJ may not
summarily dismiss a claimant's subjective claims such as a somatoform
disorder without expressly determining that the claimant's testimony is not
credible.   Metz v. Shalala, 49 F.3d 374, 377 (8th Cir. 1995).        Instead, the
ALJ must consider the claimant's prior work history, as well as any
observations     by   third   parties   regarding:   (1)   the   claimant's   daily
activities; (2) the duration, intensity, and frequency of the pain; (3)
dosage, effectiveness, and side effects of medication; (4) precipitating
and aggravating factors; and (5) functional




                                        -3-
                                         3
restrictions.     Robinson v. Sullivan, 956 F.2d 836, 839 (8th Cir. 1992).


     The ALJ properly applied this framework by noting several telling
inconsistencies that undermined Barber's complaints of pain, specifically:
(1) a consistent absence of objective medical evidence supporting Barber's
claimed level of pain; (2) repeated observations by treating physicians
that Barber was deliberately exaggerating his symptoms; (3) Barber's
relatively unrestricted range of daily activities; (4) Barber's sporadic
and conservative treatment history coupled with the low dosage of his pain
medication; and (5) Barber's poor work history.    "The ALJ may discount the
claimant's allegations of pain when he explicitly finds them inconsistent
with daily activities, lack of treatment, demeanor, and objective medical
evidence."      Jones, 86 F.3d at 826.     Moreover, the ALJ made a specific
finding that Barber's subjective complaints of disabling pain were simply
not credible.    "If an ALJ explicitly discredits a claimant's testimony and
gives a good reason for doing so, we will normally defer to that judgment."
Dixon v. Sullivan, 905 F.2d 237, 238 (8th Cir. 1990).         Each of these
inconsistencies is well-supported by the record, and the mere fact that the
record does contain some support for Barber's claim that he is suffering
from some degree of somatoform disorder does not require reversal in light
of the ALJ's express credibility determination.    See Metz, 49 F.3d at 377.
We conclude that substantial evidence supports the ALJ's evaluation of
Barber's subjective complaints of pain, including his somatoform disorder.


  Barber next contends that his mental impairments preclude his return to
past relevant work as a car detailer.        The ALJ's finding that Barber's
mental impairments would preclude him from performing only tasks involving
unusual stress, highly complex tasks, or a high level of judgment, however,
is also supported by substantial evidence.        Dr. William Wilkins rated
Barber's capacity to return to work as fair to good.       Dr. Joseph Crupie
found Barber "oriented to




                                     -4-
                                      4
time, place, and person" with a "low average IQ," "no gross cognitive
deficit," and an adequate ability to concentrate.   Dr. B. Eliot Cole found
Barber to be "alert, pleasant, and cooperative" with no evidence of
hallucinations or delusions and rated Barber's ability to return to work
as fair.   Dr. Ken Dowless found Barber to be "fully oriented and alert"
although suffering from situational depression.   A second consultation with
Dr. Cole characterized Barber as alert and logical with "no problems with
attention, but some difficulty with concentration."


      This evidence supports the ALJ's determination that, despite Barber's
depression and anxiety, he is still capable of communicating, behaving
properly, exercising basic judgment, and carrying out simple instructions.
While Dr. W. Gerald Fowler opined that Barber's mental impairments rendered
him   incapable of performing even a low stress job involving simple
instructions, that diagnosis is at odds with the clear weight of the
psychiatric record as a whole.   Accordingly, the ALJ properly discounted
Dr. Fowler's opinion in favor of the conflicting substantial evidence.
Piepgras v. Chater, 76 F.3d 233, 236-37 (8th Cir. 1996).


III. CONCLUSION


      Accordingly, we affirm.



      A true copy.


           Attest:


                  CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                   -5-
                                    5